Citation Nr: 1701488	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-36 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected right knee and/or left thigh disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from October 1984 to November 1992.  His awards and decorations include a Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied service connection for a right ankle disorder. 

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judg; a transcript of that hearing is of record. 

In January 2014, the Board remanded the instant matter, as well as a claim for service connection for a left knee disorder, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In September 2014, the AMC, inter alia, granted service connection for left knee arthritis.   As this matter resolved the claim for service connection for a left knee disorder, and the Veteran did not disagree with the initial rating or effective date assigned  (see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977)), only the right ankle claim remained on appeal.  d..

In September 2015, the Board again remanded the claim for service connection for a right ankle disorder to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a July 2016 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that he has a current right ankle disability related to an ankle injury that he sustained in service.  Specifically, he has reported that he injured his ankle while training cadets at West Point during his final year of service in 1992 and that he subsequently received some physical therapy at West Point and Ft. Campbell.  Service treatment records are negative for findings, complaints, or treatments for a right ankle injury and the Veteran has confirmed that no x-rays or any other radiological studies of the ankle were completed during service.  Also, there is no separation examination or report of medical history form at the time of separation included among his service treatment records.  He contends that he has continued to experience worsening ankle symptoms in the years since the in-service injury, but that he did not seek treatment for his ankle until 2008 because he did not have time to see a doctor due to family and work obligations.

In its September 2015 remand, the Board instructed the AOJ to obtain an addendum opinion concerning the etiology of the Veteran's current right ankle disability.  The opinion provider was instructed to opine as to whether it was likely ("at least as likely as not") that the Veteran's right ankle disability was first manifested during or was otherwise etiologically related to service or, if not, whether it was caused or aggravated by a service-connected disability (to particularly include service-connected right knee and left thigh disabilities).  In formulating the requested opinions, the opinion provider was instructed to consider and discuss all lay assertions, to include competent assertions as to the nature, onset, and continuity of the Veteran's symptoms.

A new opinion was necessary because the prior opinions-to the include the mosr recent, April 2015 opinion-did not adequately acknowledge and discuss the Veteran's competent lay statements regarding right ankle symptoms in service and in the years since that time.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).  Also, the opinions did not address whether the Veteran's service-connected right knee disability caused his claimed right ankle disability or whether the claimed ankle disability was caused or aggravated by his service-connected left thigh disability.

Pursuant to the Board's remand, a VA physician assistant reviewed the Veteran's claims file in March 2016, noting that his right ankle disability was not a condition he was treated for while on active duty, and opined that it was not likely ("less likely than not") that the disability was aggravated by his service-connected right knee and left thigh disabilities because a chronicity of ankle pain cannot be established from shortly after the military to the present day.  It was also noted that there was no documentation of a chronic re-occurring injury to the right ankle based upon other ailments.

In a July 2016 e-mail addendum, the physician assistant who provided the March 2016 opinion opined that it was not likely ("less likely than not"/"less than 50 percent probability") that the Veteran's service-connected right knee disability aggravated his right ankle degenerative changes beyond its natural progression.  She explained that there is no medical evidence in the Veteran's service treatment records to support a right ankle injury during service that would have resulted in degenerative changes, but that there was documentation to support a right ankle injury following a motor vehicle accident in 2008 (16 years following service) which likely resulted in the degenerative right ankle changes.  Also, the right ankle disability could have resulted from the Veteran's chronic elevated body mass index/obesity which caused stress and was a source of degenerative changes of the right ankle.  Chronic obesity causes undue stress on weight bearing joints resulting in osteoarthritis of those joints.  The physician assistant noted that she reviewed the Veteran's lay statements indicating that he suffered from right ankle pain during and after service, but she indicated that from 2009 to 2016 the Veteran did not present with right ankle pain and he did not present any private treatment records indicating chronic recurrent treatment for ankle pain.  Mild degenerative changes of the ankle were noted on x-rays in 2014, but up to that date there was no right ankle diagnosis and the Veteran could not prove that any ankle diagnosis was made by a VA or private treatment provider.

The VA physician assistant opined in a separate July 2016 e-mail addendum that it was not likely ("less likely than not") that the Veteran's claimed right ankle disability was incurred in service or was caused or aggravated by his service-connected knee or thigh disabilities.  The rationale for this opinion was identical to that which was provided in the initial July 2016 opinion, as set forth above.

Unfortunately, the  March and July 2016 opinions  ppear to have been largely based on the absence of objective clinical evidence of treatment for right ankle problems in the Veteran's service treatment records and for many years after service.  Despite the Board's instructions to consider and discuss the Veteran's competent lay statements as to the nature, onset, and continuity of his right ankle symptoms, the physician assistant apparently discounted this competent evidence, without explanation. 

Also, the July 2016 opinions are besed, at least in part, on an inaccurate history.  The physician assistant partially based her opinions on a finding that there was documentation to support a right ankle injury following a motor vehicle accident in 2008 which likely resulted in the Veteran's degenerative right ankle changes.  A November 2008 VA nursing telephone note confirms that the Veteran injured his right ankle in a motor vehicle accident earlier that month.  Regardless, his VA treatment records document treatment for right ankle problems prior to the November 2008 motor vehicle accident.  For example, a January 2008 VA preventive medicine note reflects that the Veteran was experiencing right ankle stiffness.  Hence, the July 2016 opinions are based on an inaccurate history and are insufficient.  See, e.g.,Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 

Given the noted deficiencies with respect to the March and July 2016 opinions, the Board finds that a remand is necessary to obtain a new opinion from a VA physician with appropriate expertise which addresses the etiology of the Veteran's current right ankle disability and fully acknowledges and discusses his competent statements as to a right ankle injury in service and a continuity of right ankle symptomatology in the years since service.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further opinions in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The Veteran has reported that he received physical therapy for his right ankle at West Point and Fort Campbell after his ankle injury in 1992.  His service treatment records do not currently include any records pertaining to this treatment.  Therefore, upon remand, the AOJ should undertake appropriate action to attempt to obtain any outstanding service treatment records from West Point and Ft. Campbell, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) (2016) as regards requests for records from Federal facilities.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Black Hills Health Care System (dated to February 2016), the Sheridan, Wyoming VA Medical Center (VAMC) (dated to May 2015), the VA Nebraska-Western Iowa Health Care System (dated to October 2014), and the Minneapolis VA Health Care System (dated to August 2014).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  



Accordingly, this matter is hereby REMANDED for the following action:

1.  Request from West Point and Fort Campbell-and, if necessary, the National Personnel Records Center and/or any other appropriate depository(ies)-all  of the Veteran'a available service treatment records (includingll records of the Veteran's treatment for a right ankle injury at West Point and Fort Campbell in 1992).  Specifically request records of any treatment reported by the Veteran.

Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  If the above identified service treatment records cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA's adjudication manual, M21-1.  All records/responses received should be associated with the file.

2.  If any of the Veteran's service treatment records are missing or are otherwise unavailable, this fact should also be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.

3.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the VA Black Hills Health Care System dated since February 2016, the Sheridan, Wyoming VAMC dated since May 2015, the VA Nebraska-Western Iowa Health Care System dated since October 2014, and the Minneapolis VA Health Care System dated since August 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

4.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

5.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain a medical opinion regarding the etiology of the Veteran's current right ankle disability from an appropriate VA physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify all right ankle disability(ies) currently present, or validly present at any point pertinent to the Veteran's August 2008 claim (even if now asymptomatic or resolved):

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability: 

(a) had its onset during active service; for any current arthritis, had its onset during the first post-discharge year following active service; is the result of the Veteran's reported right ankle injury in service; or is otherwise the result of a disease or injury incurred in service; or, if not

(b)  was caused OR is aggravated (worsened beyond the natural progression) by a service-connected disability, to particularly include his service-connected right knee and left thigh disabilities.  If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline severity of the disability before such aggravation.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence, to include include the objective evidence of right ankle symptoms prior to the Veteran's November 2008 motor vehicle accident (see e.g., the January 2008 VA preventive medicine note which reflects that the Veteran was experiencing right ankle stiffness and an August 2008 VA primary care telephone encounter note which documents right ankle x-ray findings that were "likely from his old injury").

The examiner must also consider and discuss all lay asserto and the Veteran's reported right ankle injury in service and a continuity of right ankle symptomatology in the years since service.  

The physician is advised that the Veteran is competent to report a right ankle injury in service and his own symptoms in the years since service, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.  The absence of evidence of treatment for right ankle problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall,  11 Vet. App. at  271.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted,  adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.  

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

